DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/15/2021 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2021 has been entered.
Response to Amendment / Arguments
The response, filed 08/30/2021, is entered. Claims 19-21 are added. Claims 1-21 are pending. Applicant’s arguments regarding claims 1-21 have been fully considered but are unpersuasive. Applicant’s arguments regarding claims 1-21 have been fully considered but are either unpersuasive or moot due to a new grounds of rejection.
On pages 9-11 of the response, applicant argues that Miyashita, Sekimura, and Besling, alone or in combination, fail to teach, suggest, or render obvious “the membrane is configured to come into direct physical contact with the dielectric film” or “a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodes”. In response, the examiner notes that this 
On pages 9-11 of the response, applicant argues that Miyashita, Sekimura, and Besling, alone or in combination, fail to teach, suggest, or render obvious “in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes”. In response, the examiner notes that the disclosure of Miyashita must be viewed through the lens of one of ordinary skill in the art. In the previous rejection the examiner provided articulated reasoning with rational underpinning commensurate with KSR. Specifically, as set forth in the previous rejection, Miyashita explicitly teaches ([0024]-[0029]) that detection is switched between the first electrode and the second electrode based on the pressure. If the pressure is in the low range, the first electrode is used for sensing. If the pressure is in the high range, the second electrode is used for sensing. Further, the aforecited section of Miyashita explicitly teaches that the first electrode’s measurable range has an upper limit (shown in FIG. 3 as just over 100 Pa). As an example, given a pressure segment of >500 Pa (see FIG. 3), it is clear that the first electrode of Miyashita is (practically/essentially) no longer able to sense the pressure. In this pressure segment, the capacitance via the first electrode of Miyashita basically ceases to increase with increasing pressure. In contrast, in the same pressure segment, the capacitance via the second 
On pages 9-11 of the response, applicant argues that Miyashita, Sekimura, and Besling, alone or in combination, fail to teach, suggest, or render obvious “an area of the outer fixed electrode is larger than an area of the central fixed electrode”. In response, the examiner notes the cited paragraphs of Besling ([0020], [0067], [0155]) explicitly teach: “[t]his fixed ratio is 1 if the areas are the same but any ratio can be chosen depending on the required sensitivity”; “[t]he invention makes use of different electrode areas”; and “[t]he use of a smaller central electrode is beneficial for an improved signal to noise ratio to detect small pressure variations”. Further, though it is not necessary for the rejection of the claims, the other cited paragraphs of Besling (e.g. [0072], [0076], [0081]) explicitly teach the motivation for using electrodes of differing surface area (i.e. to tune each of the inner and outer electrodes for maximum signal to noise and to optimize sensitivity for a specific pressure range). Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3, 5-6, 8-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US 20140338459 A1 - referred to as “Besling2” to avoid ambiguity).Regarding claim 1:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor device comprising:
a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]); and
a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane; 
wherein the plurality of fixed electrodes are disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane)Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodes
the membrane is configured to come into direct physical contact with the dielectric filmBesling2 teaches
a dielectric film (70 - [0096], [0105]) disposed on the electrode surface of each of the plurality of fixed electrodes (68 and the unlabeled electrode immediately adjacent 68 in the left and right directions relative to FIG. 10)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Besling2 in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane (Besling2 - [0105]). Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Besling2 explicitly teaches such insulation as an insulation layer ([0105]).
     The examiner notes that the claim limitation of “the membrane is configured to come into direct physical contact with the dielectric film” is met upon the combination of Miyashita and Besling2. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is disposed on the electrodes (e.g. 2 and 3) of Miyashita. Since Miyashita teaches the membrane is configured to contact the electrode, and said electrode would be covered in the dielectric film, the combination 
Regarding claim 2:Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1, 2, and 8B):
wherein the plurality of fixed electrodes include a central fixed electrode (2) opposed to a central portion of the membrane (6)
Regarding claim 3:Miyashita and Besling2 teach all the limitations of claim 2, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the plurality of fixed electrodes further include an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c)
Regarding claim 5:Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 6:Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita also teaches
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 8:Miyashita and Besling2 teach all the limitations of claim 3, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 9:Miyashita and Besling2 teach all the limitations of claim 3, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape
Regarding claim 10:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor module for measuring pressure, the pressure sensor module comprising:
a pressure sensor device including a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]), and a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane, the plurality of fixed electrodes being disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane); and 
a sensor controller (e.g. FIG. 7 – 73) to calculate pressure to the membrane based on an electrostatic capacitance between the membrane and one of the plurality of fixed electrodes and to output the calculated value as an output pressure value therefrom ([0026]); 
wherein a pressure measurement range is divided into a plurality of pressure segments (FIG. 3); and 
in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes (FIG. 3; [0024]-[0029])Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodes
the membrane is configured to come into direct physical contact with the dielectric filmBesling2 teaches (FIG. 10):
a dielectric film (70 - [0096], [0105]) disposed on the electrode surface of each of the plurality of fixed electrodes (68 and the unlabeled electrode immediately adjacent 68 in the left and right directions relative to FIG. 10)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Besling2 in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) 
     The examiner notes that the claim limitation of “the membrane is configured to come into direct physical contact with the dielectric film” is met upon the combination of Miyashita and Besling2. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is disposed on the electrodes (e.g. 2 and 3) of Miyashita. Since Miyashita teaches the membrane is configured to contact the electrode, and said electrode would be covered in the dielectric film, the combination teaches “the membrane is configured to come into direct physical contact with the dielectric film”.
Regarding claim 11:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita also teaches
wherein the plurality of fixed electrodes include a central fixed electrode (2) and an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c); 
the plurality of pressure segments include a first pressure segment extending to pressure at which the membrane comes into contact with the central fixed electrode, a second pressure segment extending from the pressure at which the membrane comes into contact with the central fixed electrode to pressure at which the membrane comes into contact with the outer fixed electrode, and a third pressure segment corresponding to pressure higher than the pressure at which the membrane comes into contact with the outer fixed electrode (FIG. 3; also see [0016] which teaches that more capacitance electrodes may be used); 
the output pressure value is calculated using correction formulae for the electrostatic capacitance ([0026]-[0028]); and 
the correction formulae used for the plurality of pressure segments are different from each other (inherent, however, also see [0026]-[0028])
Regarding claim 13:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and 
electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 14:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita also teaches:
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 16:Miyashita and Besling2 teach all the limitations of claim 11, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 17:Miyashita and Besling2 teach all the limitations of claim 11, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodesKuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).
Regarding claim 12:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed Kuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US 20140338459 A1 - referred to as “Besling2” to avoid ambiguity) and further in view of Bilic et al. (US 9791340 B2, prior art of record).Regarding claim 7:Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)

Regarding claim 15:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive polysilicon electrodes, as taught by Bilic, in the device of Miyashita as it is an art-recognized material suitable for use as an electrode to sense capacitance in a pressure sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US 20140338459 A1 - referred to as “Besling2” to avoid ambiguity) and further in view of Besling et al. (US 20130118265 A1, prior art of record).Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor device comprising:
a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]); and
a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane;
wherein the plurality of fixed electrodes are disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane); and
the plurality of fixed electrodes include a central fixed electrode (2) opposed to a central portion of the membrane (6), and an outer fixed electrode (3 / 4) surrounding the central fixed electrode and having a ring shape (e.g. FIG. 5 - 5a, 5c)
Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodes;
the membrane is configured to come into direct physical contact with the dielectric film; and
an area of the outer fixed electrode is larger than an area of the central fixed electrodeBesling2 teaches
a dielectric film (70 - [0096], [0105]) disposed on the electrode surface of each of the plurality of fixed electrodes (68 and the unlabeled electrode immediately adjacent 68 in the left and right directions relative to FIG. 10)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Besling2 in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane (Besling2 - [0105]). Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Besling2 explicitly teaches such insulation as an insulation layer ([0105]).
     The examiner notes that the claim limitation of “the membrane is configured to come into direct physical contact with the dielectric film” is met upon the combination of Miyashita and Besling2. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is disposed on the electrodes (e.g. 2 and 3) of Miyashita. Since Miyashita teaches the membrane is configured to contact the electrode, and said electrode would be covered in the dielectric film, the combination teaches “the membrane is configured to come into Besling teaches:
an area of the outer fixed electrode (electrode below 52, seen in top right of FIG. 5 - [0078]; or FIG. 6 - 64) is larger than an area ([0020] - [t]his fixed ratio is 1 if the areas are the same but any ratio can be chosen depending on the required sensitivity; [0067], [0072], [0076], [0155]) of the central fixed electrode (electrode below 50, seen in top right of FIG. 5 - [0078]; or FIG. 6 - 62)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an outer fixed electrode with a larger area than the central fixed electrode, as taught by Besling, in the device of Miyashita to tune the sensitivity and detection characteristics (Besling - [0020], [0072], [0076], [0155]). 
     The examiner notes that Besling teaches at least two embodiments: a “first embodiment” in which the electrode areas are equal; and a “second embodiment” in which the electrode areas are different (e.g. the outer electrode having a larger area than the central electrode). The above rejection uses the “second embodiment”; however, an alternative rejection is provided here which relies on the “first embodiment” of Besling (electrodes of equal area). In the “first embodiment” of Besling, the electrode areas are equal whereas the claimed invention has an outer electrode with an area greater than the area of the central electrode; however, these only differ by a literally/mathematically infinitesimal amount. Specifically if the outer electrode area is A1 and the central electrode area is A2, the “first embodiment” of Besling teaches A1 = A2 and the claimed invention is A1 > A2. Thus, the claimed dimensions / range(s) and the exactly equal down to the atomic scale); and/or 2) during the operation of the device of Besling due to thermal gradients.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US 20140338459 A1 - referred to as “Besling2” to avoid ambiguity) and further in view of Yoshikawa et al. (US 20070209443 A1) and Tiemann (US 4823230 A).Regarding claim 19:Miyashita and Besling2 teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
wherein the membrane is configured to come into direct physical contact with the dielectric film on one of the plurality of fixed electrodes closest to the outer portion of the membrane in the directionYoshikawa teaches:
wherein the membrane is configured to come into physical contact with one of the plurality of fixed electrodes closest to the outer portion of the 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the membrane configured to come into direct physical contact with the dielectric film on one of the plurality of fixed electrodes closest to the outer portion of the membrane in the direction, as taught by the combination with Yoshikawa (see below regarding “direct” and “dielectric film”), in the device of Miyashita to yield an increased range of pressure sensing (Yoshikawa - [0071]; Tiemann - Col. 4, Line 60 through Col. 5, Line 62). Miyashita explicitly teaches that at least four fixed electrodes may be used ([0016] - “three or more”). Miyashita, as discussed above, teaches that the membrane may contact the opposite side of the cavity and continue sensing (FIG. 3; [0024]-[0029]). Yoshikawa teaches that the membrane may continue to “bottom-out” such that it contacts the outermost electrode (FIG. 1c, FIGS. 4-6 “bottoming of diaphragm reference portion” - [0070]-[0073], [0079]-[0080]). Tiemann teaches that pressure sensing may continue to occur using an electrode even after the membrane has contacted said electrode (FIG. 2; Col. 4, Line 60 through Col. 5, Line 62). Thus, the combination yields the device of Miyashita (having four fixed electrodes), with a dielectric film covering the fixed electrodes, the membrane configured to come into direct physical contact with the dielectric film of all fixed electrodes, and the device being configured to continue sensing pressure from prior to the membrane contacting any electrodes through the membrane contacting all electrodes.
direct physical contact with the dielectric film” is met upon combination of Miyashita, Besling2, and Yoshikawa. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is disposed on the electrodes (e.g. 2 and 3) of Miyashita and further where the membrane is configured to come into contact with the outer electrode (as taught by Yoshikawa). Thus, with the dielectric film 70 of Besling2 covering the outer electrode of Miyashita, the teaching of the membrane contacting the outer electrode (Yoshikawa) results in “the membrane is configured to come into direct physical contact with the dielectric film”. Further, the examiner notes that Tiemann also explicitly teaches (FIG. 2) the membrane (18) coming into direct physical contact with the dielectric film (12) along nearly all of the “bottom” / opposing side of the cavity (Col. 4, Line 60 through Col. 5, Line 62).
Regarding claim 20:Miyashita and Besling2 teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
wherein the membrane is configured to come into direct physical contact with the dielectric film on one of the plurality of fixed electrodes closest to the outer portion of the membrane in the directionYoshikawa teaches:
wherein the membrane is configured to come into physical contact with one of the plurality of fixed electrodes closest to the outer portion of the membrane in the direction (FIG. 1c, FIGS. 4-6 “bottoming of diaphragm reference portion” - [0070]-[0073], [0079]-[0080])
or more”). Miyashita, as discussed above, teaches that the membrane may contact the opposite side of the cavity and continue sensing (FIG. 3; [0024]-[0029]). Yoshikawa teaches that the membrane may continue to “bottom-out” such that it contacts the outermost electrode (FIG. 1c, FIGS. 4-6 “bottoming of diaphragm reference portion” - [0070]-[0073], [0079]-[0080]). Tiemann teaches that pressure sensing may continue to occur using an electrode even after the membrane has contacted said electrode (FIG. 2; Col. 4, Line 60 through Col. 5, Line 62). Thus, the combination yields the device of Miyashita (having four fixed electrodes), with a dielectric film covering the fixed electrodes, the membrane configured to come into direct physical contact with the dielectric film of all fixed electrodes, and the device being configured to continue sensing pressure from prior to the membrane contacting any electrodes through the membrane contacting all electrodes.
     The examiner notes that the limitation of “direct physical contact with the dielectric film” is met upon combination of Miyashita, Besling2, and Yoshikawa. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Besling et al. (US 20140338459 A1 - referred to as “Besling2” to avoid ambiguity) and Besling et al. (US 20130118265 A1, prior art of record) and further in view of Yoshikawa et al. (US 20070209443 A1) and Tiemann (US 4823230 A).Regarding claim 21:Miyashita, Besling2, and Besling teach all the limitations of claim 18, as mentioned above.Miyashita fails to teach:
 wherein the membrane is configured to come into direct physical contact with the dielectric film on the outer fixed electrodeYoshikawa teaches:
wherein the membrane is configured to come into physical contact with the outer fixed electrode (FIG. 1c, FIGS. 4-6 “bottoming of diaphragm reference portion” - [0070]-[0073], [0079]-[0080])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the membrane configured to come into direct physical contact with the dielectric film on the outer fixed electrode, as taught by the combination with Yoshikawa (see below regarding “direct” and “dielectric film”), in the device of Miyashita to yield an increased range of pressure sensing (Yoshikawa - [0071]; Tiemann - Col. 4, Line 60 through Col. 5, Line 62). Miyashita explicitly teaches that at least four fixed electrodes may be used ([0016] - “three or more”). Miyashita, as discussed above, teaches that the membrane may contact the opposite side of the cavity and continue sensing (FIG. 3; [0024]-[0029]). Yoshikawa teaches that the membrane may continue to “bottom-out” such that it contacts the outermost electrode (FIG. 1c, FIGS. 4-6 “bottoming of diaphragm reference portion” - [0070]-[0073], [0079]-[0080]). Tiemann teaches that pressure sensing may continue to occur using an electrode even after the membrane has contacted said electrode (FIG. 2; Col. 4, Line 60 through Col. 5, Line 62). Thus, the combination yields the device of Miyashita (having four fixed electrodes), with a dielectric film covering the fixed electrodes, the membrane configured to come into direct physical contact with the dielectric film of all fixed electrodes, and the device being configured to continue sensing pressure from prior to the membrane contacting any electrodes through the membrane contacting all electrodes.
     The examiner notes that the limitation of “direct physical contact with the dielectric film” is met upon combination of Miyashita, Besling2, and Yoshikawa. Specifically, the combination yields the device of Miyashita in which the dielectric film 70 of Besling2 is disposed on the electrodes (e.g. 2 and 3) of Miyashita and further where the membrane is configured to come into contact with the outer electrode (as taught by Yoshikawa). Thus, with the dielectric film 70 of Besling2 covering the outer electrode of Miyashita, the teaching of the membrane contacting the outer electrode (Yoshikawa) results in “the membrane is configured to come into direct physical contact with the dielectric film”. Further, the examiner notes that Tiemann also explicitly teaches (FIG. 2) the membrane (18) coming into direct physical contact with the dielectric film (12) along nearly all of the “bottom” / opposing side of the cavity (Col. 4, Line 60 through Col. 5, Line 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856